Title: To John Adams from William Cranch, 3 September 1813
From: Cranch, William
To: Adams, John



Dear Sir
Near Alexandria Sep. 3d. 1813.

I beg you to be assured, my ever honourd & venerated Uncle, that we sympathize most sincerely with you in your late affliction. But while one friend after another drops around you, I know you have all the consolations which Philosophy and Religion can afford; and how inexhaustible are they!— My dear Aunt, I know, will rouse all the energies of her great and noble mind to sustain the shock. Great trials seem reserved for strong minds; and I pray our God that hers support this pressure with it’s wonted elasticity.
Please to present to her my filial affection, and belive me, most respectfully, & gratefully, / your affectionate & obliged Nephew 
W. Cranch.We are all well.
